Citation Nr: 1425996	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-03 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of a $3,000 overpayment of Department of Veterans Affairs (VA) education benefits, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from July 2000 to September 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 decision by the Committee on Waivers and Compromises (the Committee) at the VA Regional Office (RO) in Muskogee, Oklahoma, which denied a request for waiver of recovery of an overpayment of education benefits in the amount of $3,000. 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1.  In October 2009, the Veteran requested advanced payment of VA educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

2.  To require recovery of the properly-created indebtedness in the amount of $3,000 from the Veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created pension overpayment indebtedness of $3,000 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.


Law and Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that students should be focusing on their studies, not worrying about financial difficulties.  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

In October 2009, the Veteran applied for the advance payment and a check for $3,000.00 was issued the same day.  He signed a statement, by which he acknowledged receipt of a payment of $3,000.00 for use for the Fall 2009 term.  In so doing, the Veteran also acknowledged that the payment could result in a duplicate payment and that he would be responsible for repaying any duplicate payment issued to him.  See VA Form 21-4138, dated October 2, 2009.  In February 2010, the Debt Management Center (DMC) established the debt for the advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.  

The Veteran requested a waiver of the collection of the debt.  In March 2010, the DMC informed the Veteran that his education benefits indebtedness had been reduced leaving a balance of $1,238.44.  In April 2010, the Committee denied the waiver request.  It was determined that the Veteran had received his full entitlement of Chapter 30 benefits for the Fall 09 semester and that allowing him to keep the advanced payment would result in a duplicate payment and unjust enrichment at the expense of the Government. 

The Veteran has appealed the denial of a waiver of recovery of the overpayment of educational benefits in the amount of $3,000.00.  He contends that as of May 2010 he was no longer utilizing his Chapter 30 benefits and during his employment with the VA Work/Study program there were two separate occasions (over a two month period) where he received late payment for hours worked and repayment of the benefit would cause serious financial hardship for him and his spouse. 


I.  Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

The Veteran does not contend that the overpayment of $3,000 (which apparently has since been recouped by VA) was not validly created.  As noted above, he initially applied for an advance payment for the Fall 2009 term of school by certifying that he was eligible for VA educational benefits under Chapter 30.  In fact, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695. 

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Waiver of Recovery of the Overpayment

The Board will now turn to the waiver of the recovery of the $3,000 overpayment that was properly created. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."  

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the fault of this debt is equally that of the Veteran and VA.  That is, the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  On this point, the record reflects that VA has apparently already recouped most of the debt by withholding the Veteran's later payments.  His principal argument, before the debt was actually recovered, was that collection of the advance payment would create an undue financial hardship.  In February 2010, he submitted a Financial Status Report (FSR) reflecting a net monthly salary of $1,702.00 for himself and $2,783.74 for his spouse, for a combined monthly income of $4,485.74.  The Veteran also noted that he had total monthly expenses of $4,062.22.  As reported by the Veteran, the FSR demonstrates a positive cash flow of $423.52 per month and that he was able to pay $25 towards repayment of his debt. 

The Board acknowledges the limited income of the Veteran.  However, financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  In this instance, the Veteran has a positive cash flow of about $424 after paying all of his expenses, including those covering basic necessities.  Therefore, while the Board is sympathetic to the financial hardships the Veteran will incur as a result of this debt, there is no evidence that recovery of the assessed overpayment will deprive him of basic necessities.  As the overpayment of education benefits is a valid debt to the U.S. Government, there is no reason that the Veteran should not accord the Government the same consideration that he accords his other creditors.  

The Board next finds that recovery of the overpayment did not defeat the purpose of an existing benefit to the Veteran.  The collection of the advance payment could not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery nullified the objective for which benefits were intended.

The Board also finds that failure to recover the overpayment would have resulted in an unjust enrichment of the Veteran.  The advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  He has acknowledged that he was supposed to repay the $3,000.00.  In authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  That recoupment plan was implemented in the Veteran's case.  

Finally, there is no indication that the Veteran has relinquished any right or incurred any legal obligation or that he relied upon the advance of the VA education benefits to his detriment, nor is there any evidence of such.

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, nor has he identified any such factors.  The Board appreciates the Veteran's assertions that his VA work/study situation temporarily impacted his ability to meet his financial obligations in a timely fashion, but the facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a waiver of recovery of the overpayment of VA education benefits in the amount of $3,000 and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See generally Gilbert, supra; Ortiz, supra.


ORDER

Waiver of recovery of debt in the amount of $3,000 resulting from the overpayment of VA education benefits is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


